Citation Nr: 0836804	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-34 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
blurred vision, deteriorating eyesight, secondary to a 
cardioablation procedure on January 9, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The veteran had active service from January 1977 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 2002) for blurred 
vision, deteriorating eyesight, secondary to a cardioablation 
procedure on January 9, 2002.  

In July 2008, a hearing was held before the undersigned 
Veterans Law Judge.


FINDING OF FACT

The competent evidence of record demonstrates that the 
veteran does not have additional disability associated with 
blurred vision and deteriorating eyesight that was caused by 
carelessness, negligence, lack of skill, or errors in 
judgment, or similar instances of fault on the part of VA on 
January 9, 2002, or that was caused by an unforeseen event.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability associated with 
blurred vision and deteriorating eyesight, as caused by VA 
surgical treatment on January 9, 2002, have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303(c), 3.361, 4.9 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, prior to the initial rating decision that denied the 
veteran's claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for blurred vision and deteriorating 
eyesight, an October 2004 letter advised the veteran of the 
VCAA, including the types of evidence and/or information 
necessary to substantiate his claim and the relative duties 
upon himself and VA in developing his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additional VCAA notice 
was also contained within May 2008 correspondence, which 
provided notice on the issue of establishing a disability 
rating and the effective date of an award.  The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Next, VA has a duty to assist the veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service medical records are associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records.  The Board further notes that the 
veteran has been provided with the applicable law and 
regulations, and there is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  In this 
regard, although the Board recognizes that the veteran has 
been provided with only the regulations applicable to 38 
U.S.C.A. § 1151 claims filed prior to October 1, 1997 (38 
C.F.R. § 3.358), and the veteran's claim was clearly filed 
after that date, these provisions correctly direct the 
veteran to the regulations applicable to his claim, and the 
veteran was advised of the correct statutory law applicable 
to his claim in the VCAA letter of October 2004.  In 
addition, the new regulations (38 C.F.R. § 3.361) were 
promulgated in order to be consistent with the statutory 
requirement of fault, and as will be shown more fully below, 
the veteran's claim is deficient based on the lack of a 
showing of additional disability attributable to VA 
treatment.  Consequently, because the veteran's claim would 
fail regardless of whether or not there was fault by VA, the 
lack of actual verbatim notice of the applicable regulations 
is not prejudicial to the veteran.  Thus, for the above 
reasons, the Board finds that remand of this claim for actual 
verbatim notice of the applicable regulations is not required 
in this matter.  The veteran has also not indicated any 
intention to provide additional evidence in support of his 
claim, and has not requested that VA assist him in obtaining 
any other evidence.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 15 
Vet. App. 183 (2002).  


II.  Entitlement to Compensation under 38 U.S.C.A. § 1151

Background

A review of the testimony and statements of the veteran 
reflects that he essentially asserts that he has a vision 
disorder associated with blurred vision and deteriorating 
eyesight because of negligence related to a cardioablation 
procedure performed by VA on January 9, 2002.

VA treatment records over the period of January 2002 to June 
2006 reflect that following a cardioablation procedure on 
January 9, 2002, the veteran complained of blurry vision.  
The plan was to obtain a computed tomography (CT) scan of the 
brain and neurological consultation.  

A CT scan from early in the morning of January 10, 2002 
revealed normal findings.  Several hours later, neurological 
consultation revealed that there had not been any marked 
episodes of hypotension during the veteran's operation (the 
lowest reading was 110/50).  The examining physician 
speculated about potential causes for the veteran's vision 
problems.  An ophthalmologist at this time noted that the 
veteran's ocular examination was within normal limits except 
for visual acuity.  She stated that there had been a possible 
acute decrease in blood pressure to 110/50 leading to the 
veteran's loss of vision.  A fluorescent angiogram was being 
considered in the event that the veteran did not continue to 
improve.  

Later that same morning, it was noted that the veteran's 
blurry vision had improved.  Neurological consultation during 
the evening of January 10, 2002 noted that the veteran 
developed acute bilateral vision loss following a cardio-
ablation procedure for atrial fibrillation. Vision was noted 
to have improved steadily since onset the previous day.  The 
veteran was now able to see fingers/faces.  Etiology of 
visual loss was indicated to be unclear.  The examining 
physician indicated that he would expect more findings if 
this were due to involvement of posterior circulation and at 
least some evidence on fundus examination if retinal ischemia 
were present.  The veteran was again evaluated for his eye 
complaints the following day, at which time he reported that 
his vision was much better compared to the previous day.  
Visual acuity with corrected lenses was 20/20 bilaterally.  
The assessment was history of hypotensive optic neuropathy-
completely resolved with 20/20 vision each eye.

In July 2002, it was noted that the veteran had been referred 
with recurring eye symptoms and photosensitivity following 
his January 2002 cardioablation procedure.  The veteran 
reported receiving glasses one month after the procedure, and 
that he had experienced decreasing vision since that time.  
He also reported visualizing ghost images in bright lights 
and in dim illumination.  The veteran's left eye reportedly 
had a "pulling" sensation nasally lately, and he also saw 
floaters on the left more than the right, without photopsia.  
Corrected visual acuity on the right eye was 20/40 with a 
past history of 20/30, and 20/30 on the left eye, with a past 
history of 20/25.  The impression was hypotensive optic 
neuropathy bilaterally in January 2002, with no evidence of 
optic atrophy, however with reduced visual acuity on the 
right, subject visual disturbance, floaters, and refractive 
error with mild latent hyperopic component plus accommodative 
insufficiency.  

In November 2002, the impression was hypotensive optic 
neuropathy bilaterally on January 2002, resolved, photophobia 
and nyctalopia without ocular sign, and refractive error with 
history of accommodative insufficiency, however currently 
with symptoms resolved.  Two days later, the impression was 
hypotensive optic neuropathy, which was to be assessed at 
this time, and refractive error on the right, noted to be 
improved with today's refraction.  

In September 2004, the assessment was transient episode of 
total loss of vision bilaterally post cardiac 
electrophysiology procedure January 2002, resolved, work-up 
thus far negative, photophobia and nyctalopia without ocular 
sign, and refractive error, with the veteran noted to be 
happy with his current glasses.  

In August 2005, the veteran was evaluated with complains of 
blurry vision, both near and distant.  The assessment was 
hyperopia and presbyopia, and the veteran was provided with a 
new prescription for glasses.

VA eye examination in August 2006 revealed that the veteran 
was claiming blurred vision, photophobia, and impaired night 
vision since 2002, at which time he underwent cardiac 
ablation and pacemaker for atrial fibrillation.  Physical 
examination at this time revealed that the veteran's 
corrected distant vision was 20/20 bilaterally.  The veteran 
was not found to exhibit any residuals of injury.  In 
addition, evaluation of the veteran's vision in a darkened 
room was not found to reflect any discomfort or photophobia.  
The final diagnosis was that the eye examination revealed 
normal vision in both eyes without deterioration.  It was the 
opinion of this examiner that blurred vision/deteriorating 
eyesight was not caused by or a result of the January 2002 
cardiac procedure.  The rationale give for this opinion was 
the normal eye examination.

At the veteran's hearing before the Board in July 2008, the 
veteran testified that a physician told him after the January 
2002 cardiac procedure that he had been kept on anesthesia 
too long, and that this was what caused his vision problems 
(transcript (T.) at p. 4).  He specifically noted that he had 
been required to obtain progressively stronger glasses 
following his VA surgery and that his night vision was also 
affected (T. at pp. 5-9).  

Analysis

In this case, the appellant's claim for compensation under 38 
U.S.C.A. § 1151 was received in June 2004.  Because the 
appellant's claim was filed on or after October 1, 1997, the 
version of 38 U.S.C.A. § 1151 in effect prior to October 1, 
1997 (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination), and implementing regulations at 38 C.F.R. 
§ 3.358, are not applicable.  The version of 38 U.S.C.A. § 
1151 that became effective October 1, 1997 is the applicable 
statute in this case.  Effective October 1, 1997, 38 U.S.C.A. 
§ 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  (Emphasis added.)

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).  Whether the proximate cause of a veteran's 
additional disability was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
the VA will consider whether the risk of that event was the 
type of risk that a reasonable health care provider would 
have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2007).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of 
sedation; (ii) Require anesthesia or narcotic analgesia; 
(iii) Are considered to produce significant discomfort to the 
patient; (iv) Have a significant risk of complication or 
morbidity; (v) Require injections of any substance into a 
joint space or body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2007).

After a review of the evidence, the Board finds that the 
weight of the competent evidence demonstrates no additional 
disability associated with blurred vision and deteriorating 
eyesight that was caused by the cardioablation procedure on 
January 9, 2002.  Findings of refractive error diagnosed 
following the January 2002 cardioablation do not constitute 
sufficient evidence of disability as refractive error is not 
a disability for VA benefits purposes.  38 C.F.R. §§ 
3.303(c), 4.9.  Moreover, other complications noted or 
complained of following the procedure were described as 
resolved with negative work up, and are simply not 
demonstrated by current VA examination in August 2006.  The 
record reflects that the veteran and his representative have 
received notice of their need to produce evidence of 
identifiable disability that was actually and proximately 
caused by VA hospitalization or medical or surgical 
treatment, and the record does not contain such evidence.

In support of the veteran's claim, the Board has considered 
the veteran's own statements and contentions to the effect 
that VA medical treatment caused a vision disorder manifested 
by blurred vision, deteriorating eyesight, photophobia, 
and/or decreasing vision at night; however, there is no 
evidence of any relevant current diagnosis or finding that 
the claimed additional vision disability was actually or 
proximately caused by the cardioablation procedure performed 
on January 9, 2002.  

The Board has considered that the veteran is competent to 
testify about any symptoms that he experiences at any time, 
which includes those symptoms that are capable of lay 
observation; however, as a layperson, the veteran is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinions purporting to 
diagnose and relate claimed additional eye disabilities to VA 
medical treatment is entitled to no weight.  Furthermore, it 
has not been demonstrated that the veteran possesses the 
requisite knowledge, skill, training, or education to qualify 
as a medical expert in order for such statements as to 
diagnosis and causation of the claimed additional 
disabilities to be considered competent evidence.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  In short, the veteran's own 
speculations as to medical matters are without any probative 
value.

As for the treatment records themselves, as indicated, the 
treatment records are not reflective of a current 
identifiable vision disorder that was in fact caused by VA 
carelessness, negligence, lack of skill, or errors in 
judgment, or similar instances of fault on the part of VA on 
January 9, 2002.  The veteran has not contended that the 
claimed additional disabilities were actually or proximately 
caused by an unforeseen event.

In addition, although appellant had not provided medical 
evidence demonstrating that VA treatment actually or 
proximately caused any current vision disorder, and/or that 
the VA medical treatment afforded the veteran was careless, 
negligent, lacking in skill, or involved errors in judgment 
or similar instances of fault on the part of VA, the Board 
sought relevant opinions in August 2006, which did not result 
in a current diagnosis of a vision disorder.  Instead, the 
August 2006 VA eye examiner concluded that results of his 
examination revealed normal vision in both eyes without 
deterioration.  

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence is against a finding that 
any current vision disorder associated with blurred vision, 
deteriorating eyesight, photophobia, and/or decreasing night 
vision was actually and proximately caused by carelessness, 
negligence, lack of skill, errors in judgment, or similar 
instances of fault on the part of VA.  Accordingly, the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disabilities associated with a vision disorder 
as caused by the VA cardioablation procedure on January 9, 
2002 must be denied.  

ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability associated with blurred vision and 
deteriorating eyesight as caused by a VA cardioablation 
procedure on January 9, 2002 is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


